Citation Nr: 1759938	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  09-31 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from January 23, 2008 to May 28, 2008, and in excess of 20 percent from September 1, 2008, for a lower back disability.  

2.  Entitlement to a rating in excess of 20 percent prior to December 7, 2009, and in excess of 40 percent from December 7, 2009, for radiculopathy, right lower extremity.  

3.  Entitlement to total disability for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1977 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008, January 2015, and June 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The 100 percent rating for the period from May 29, 2008 to September 1, 2008, is the maximum rating available for the Veteran's lower back disability; as such, this period of time is not on appeal.  The decisions otherwise constitute partial grants of the benefits sought on appeal.  The issues therefore remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  

The Board has also taken jurisdiction over a claim for TDIU in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), as a TDIU was raised by the record in the Veteran's hearing testimony in December 2015.  The transcript of the hearing is associated with the electronic claims record.  

This case was last before the Board February 2016, when it was remanded for further development and consideration of TDIU.  The case has been returned to the Board at this time for appellate review.  


FINDINGS OF FACT

1.  The Veteran was rated at 100 percent for lower back disability from May 29, 2008 to August 31, 2008 during convalescence following back surgery.  

2.  Prior to May 28, 2008, the Veteran's lower back disability showed at times to be manifested by a reduced range of motion estimated at 54 degrees forward flexion.  

3.  From September 1, 2008, the Veteran's lower back disability was manifested by forward flexion to, at worst, 45 degrees, with pain on movement and use, and total range of motion of the thoracolumbar spine of 95 degrees, with no ankylosis.  

4.  The Veteran's right lower extremity radiculopathy prior to December 7, 2009 was characterized by no more than moderate incomplete paralysis.  

5.  After December 7, 2009, the Veteran's right lower extremity radiculopathy was not characterized by marked muscle atrophy.  

6.  The record documents that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation consistent with his work and educational background.  


CONCLUSIONS OF LAW

1.  From January 23, 2008 to May 28, 2008, the criteria for a disability rating of 20 percent, but no higher, for the service-connected lower back disability, previously rated as chronic lumbosacral strain, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.46, 4.59, 4.71a, DC 5242-5237 (2017).  

2.  From September 1, 2008, the criteria for a disability rating in excess of 20 percent for the service-connected lower back disability, previously rated as chronic lumbosacral strain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.46, 4.59, 4.71a, DC 5242-5237 (2017).  

3.  Prior to December 7, 2009, the criteria for entitlement to an increased rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8520 (2017).  

4.  From December 7, 2009, the criteria for entitlement to an initial increased rating in excess of 40 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.124a, DC 8520 (2017).  

5.  The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


II.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

a.  Degenerative arthritis, lumbar spine, status post L5-S1 fusion, with surgical scar, previously rated as chronic lumbosacral strain under Diagnostic Code 5294 (Low back disability)

The Veteran is currently rated at 10 percent for a low back disability prior to May 29, 2008, at which point he received a 100 percent rating for back surgery until September 1, 2008.  After the surgery, the Veteran's low back disability was rated at 20 percent.  The Veteran's claim for an increased rating for his lower back disability was submitted January 23, 2008.  

After a thorough review of the record, the Board finds that the evidence supports a rating of 20 percent, but no higher, prior to May 29, 2008, but does not support entitlement to a rating in excess of 20 percent for any time during the appellate period.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2017).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined range of motion refers to the sum of the range of motion of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Here, the Veteran's medical records do not show that the Veteran has had incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  On the contrary, October 2013 and August 2016 examination reports note that the Veteran had not had any incapacitating episodes.  Similarly, during an April 2008 examination, the Veteran, while reporting flare-ups, noted that "flare ups never incapacitates [him] totally."  Therefore, the more appropriate evaluation criteria for this Veteran are in the General Formula.  

An August 2007 private treatment record noted the Veteran's range of motion for his lower back to be 60 percent of normal.  As normal forward flexion for the thoracolumbar spine is 90 degrees, a 60 percent forward flexion would measure 54 degrees.  

At an April 2008 VA examination, the examiner noted that the Veteran's spine had "greatly preserved thoracolumbar spine function and ROM" with the limitation being pain at the extremes of range of motion movement.  The forward flexion was measured to 90 degrees and the total range of motion was normal for all movements.  

Although the April 2008 VA examination does not support a 20 percent rating for the Veteran's lower back disability since it showed full range of motion, the Veteran did show signs of reduced range of motion in the year prior to making his increased rating claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  As the Veteran's August 2007 evaluation estimated a range of motion corresponding to a 54 degree forward flexion of the thoracolumbar spine, the Board finds that a 20 percent rating for the lower back is warranted for the period from January 23, 2008 to May 28, 2008.  

However, the medical evidence of record does not support a rating in excess of 20 percent for the Veteran's lower back disability prior to May 28, 2008.  The next disability rating level is 40 percent, which requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  As the Veteran's records do not show forward flexion of the thoracolumbar spine was less than 30 degrees, or had ankylosis, a rating of 40 percent for the period prior to May 28, 2008 is not warranted.  38 C.F.R. § 4.71a, General Formula.  

On May 29, 2008 the Veteran underwent surgery for his lower back condition.  VA awarded a disability rating of 100 percent until August 31, 2008 for convalescence post surgery.  As noted above, this is the maximum schedular rating available for the Diagnostic Code and this period is not considered to be on appeal.  38 C.F.R. § 4.30, 4.71a, DC 5242-5237.  

Post-surgery, the Veteran has been rated at 20 percent for his lower back disability.  In order to qualify for the next highest rating of 40 percent under the Diagnostic Codes for diseases and injuries of the spine based on range of motion, the Veteran's lower back disability must show forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  This is not supported by the competent medical evidence of record.  

At the October 2013 VA examination, the Veteran's forward flexion of the thoracolumbar spine was 75 degrees.  The total range of motion was 185 degrees.  There was no spinal ankylosis documented by the examiner.  

At the August 2016 VA examination, the Veteran's forward flexion of the thoracolumbar spine was 45 degrees and the total range of motion was 95 degrees.  There was no ankylosis documented.  

As the most competent medical evidence of record shows that the Veteran's thoracolumbar spine is not characterized by forward flexion less than 30 degrees, or by ankylosis, a disability rating for the lower back in excess of 20 percent is not warranted.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's lower back disability from January 23, 2008, with the exception of the convalescence period of 100 percent from May 29, 2008 to August 31, 2008, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

	b.  Radiculopathy, right lower extremity 

The Board finds that the medical evidence of record does not support a rating in excess of 20 percent for the Veteran's right lower extremity radiculopathy prior to December 7, 2009, or in excess of 40 percent from that date.  The Veteran submitted his increased rating claim on January 23, 2008.  

The Veteran's right lower extremity radiculopathy is evaluated under the rating criteria for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 80 percent disabled.  Severe incomplete paralysis, with marked atrophy, is evaluated as 60 percent disabling.  Moderately severe paralysis is evaluated as 40 percent disabling.  Moderate paralysis merits a 20 percent evaluation, and mild paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Code 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  38 C.F.R. § 4.124a.

At a February 2008 medical appointment, the Veteran reported pain that radiates from his lower back into his leg "on occasion."  

At the April 2008 VA examination, the examiner noted there was no muscle atrophy in the lower extremities.  The examiner also noted there was no evidence of radiculopathy.  The Veteran's posture and gait were reported as normal.  The Veteran could toe walk and heel walk well, in addition to crossing his legs.  

An August 2008 medical consultation note documented that the Veteran reported severe lower back pain which radiated into his right lower extremity.  

A February 23, 2009 medical consultation note documented that the Veteran reported he previously had radiculopathy pain before surgery, but now the pain was confined to the lower back and there was no radiating pain.  

A December 7, 2009 treatment note documented that the Veteran's right lower extremity sciatica manifested in walking with an antalgic gait, favoring the right leg, and limping or dragging the right foot.  

The October 2013 VA examination noted the Veteran's right lower extremity radiculopathy manifested in constant pain of a moderate nature, severe pain intermittently, and moderate paresthesias and numbness.  The examiner categorized the right lower extremity radiculopathy as "severe," and recorded that there was no muscle atrophy.  

The August 2016 VA examination also documented findings that the Veteran's right lower extremity radiculopathy was categorized as "severe," based on severe intermittent pain and mild paresthesias and numbness.  The examiner did not find evidence of muscle atrophy.  

Prior to December 7, 2009, based on the medical evidence of record, the Veteran's right lower extremity radiculopathy was of an intermittent nature.  Although causing pain, a rating in excess of 20 percent prior to December 7, 2009 for right lower extremity radiculopathy is not warranted.  There was no reported muscle atrophy.  At times, the Veteran reported to not have radiculopathy.  Moderate incomplete paralysis merits continuation of the 20 percent rating currently in effect prior to December 7, 2009.  38 C.F.R. § 4.124a, Code 8520.  

After December 7, 2009 the Veteran reported ongoing radiculopathy symptoms which were classified overall as "severe" by VA examiners in October 2013 and August 2016.  The RO evaluated the Veteran's right lower extremity radiculopathy at 40 percent from that date when the Veteran's disability manifested in more extreme symptoms such as altered gait and dragging right foot, which were not present prior to December 7, 2009.  

The Board finds that the evidence does not support entitlement to a rating in excess of 40 percent for the Veteran's radiculopathy of the right lower extremity from December 7, 2009.  The Diagnostic Code for the next increment of disability rating, 60 percent, requires severe incomplete paralysis with marked muscle atrophy.  As the medical evidence of record does not document that the Veteran has muscle atrophy with reference to right lower extremity radiculopathy, the Board finds that a 60 percent rating is not warranted.  38 C.F.R. § 4.124a, DC 8520.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's radiculopathy of the right lower extremity prior to December 7, 2009, and in excess of 40 percent from that date, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

III.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due his service-connected spine condition and related radiculopathy.  

The Veteran's occupational ratings in the Army were related to material storage and personnel records management.  The Veteran has a high school education.  According to the Veteran's medical records, he reported in a March 2008 vocational rehabilitation appointment that he had last worked in the year 2000 as a garbage man but lost the job when the city contracted to another agency.  At an April 2008 VA examination the Veteran claimed he was unemployed due to disabilities.  The Veteran stated in his December 2015 hearing that he left his job because of his back.  Regardless, the Board finds that the Veteran's service-connected disabilities render him unemployable.  38 C.F.R. § 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2017).  

The Veteran is service-connected for the following disabilities: lumbar spine disability, rated as 20 percent disabling since September 1, 2008; radiculopathy, right lower extremity at 20 percent prior to December 7, 2009, and 40 percent from December 7, 2009; and painful scar associated with back surgery, rated at 10 percent from May 29, 2008.  The Veteran's combined disability rating is 60 percent as of December 7, 2009.  As the Veteran's service-connected lower back condition and right lower extremity radiculopathy are a result of a common etiology, they are considered as one disability for the purposes of TDIU ratings.  Therefore, as of December 7, 2009, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Id.

The Veteran has stated in his December 2015 hearing that his back impedes his ability to work.  Throughout the Veteran's medical records there are references to the Veteran's reports of his back making employment difficult or impossible.  

The October 2013 VA examination for the Veteran's back and radiculopathy conditions contains an opinion by the examiner that the Veteran is "unable to work because of his back condition. He is unable to do any physical work.  He is unable to do a sedentary job because of pain and difficulty getting up and down from a chair."  

The August 2016 VA examination for the Veteran's back and radiculopathy conditions contains an opinion by the examiner that the Veteran's service-connected disabilities of "his lumbosacral spine and lumbar radiculopathy would prevent him from successfully functioning in an occupational environment due to... severe functional impairments of the spine preventing adequate bending, lifting, weight bearing, squatting, carrying, sitting, walking, climbing, pushing, and pulling."  

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment, although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  A veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the TDIU is granted.  


ORDER

Entitlement to a rating in excess of 20 percent prior to December 7, 2009, and in excess of 40 percent from December 7, 2009, for radiculopathy, right lower extremity, is denied.  

Entitlement to a rating in excess of 20 percent, but no higher, from January 23, 2008 to May 28, 2008, for a lower back disability is granted.  

Entitlement to a rating in excess of 20 percent from September 1, 2008, for a lower back disability is denied.  

Subject to the laws and regulations governing the payment of VA compensation, entitlement to TDIU is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


